TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-17-00817-CV



                                  In re James F. McKinnon


                  ORIGINAL PROCEEDING FROM GILLESPIE COUNTY



                           MEMORANDUM OPINION


              Relator has filed a pleading entitled Original Proceedings on Petition for Writ of

Mandamus. We construe the pleading as a petition for writ of mandamus. The petition for writ of

mandamus is denied. See Tex. R. App. P. 52.8(a); Tex. R. Civ. P. 18a.




                                           __________________________________________
                                           Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Pemberton and Goodwin

Filed: December 7, 2017